Exhibit 10.3

 

LOGO [g930128g52x43.jpg]

August 25, 2020

Mr. Kevin Burke

Dear Kevin,

We consider your continued service and dedication to Superior Industries
International, Inc. (the “Company” or “Superior”) essential to our business. To
retain you as a key leader of the Company, we are pleased to offer you this
Retention Bonus Agreement.

Retention Awards

You will be eligible for a restricted cash retention bonus of $270,000 (USD)
subject to the terms of this letter and the attached Restricted Cash Retention
Award Agreement and its Exhibits. The retention bonus will be paid to you on the
next reasonable payroll date following the Vesting Date indicated below (the
“Vesting Date”) provided you remain an employee of the Company on the Vesting
Date.

 

Restricted Cash Award Amount:  

$270,000

   Grant Date:  

August 25, 2020

   Vesting Date (Restricted Period):  

                  Vesting Date:

    

 

    

                  August 31, 2022

    

 

  

Termination of Employment

If the Company terminates your employment before the Vesting Date other than for
cause, the Company will be obligated to pay you the full amount of the cash
retention bonus on the next reasonable payroll date following your termination
date.

If you are terminated for cause at any point before the Vesting Date, you will
not be eligible for the cash payment related to the Vesting Date.

For purposes of this Agreement, cause means:

Your willful and continued failure to perform substantially your duties with the
Company.

Your willful engagement in illegal conduct, gross misconduct, breach of
fiduciary duty or willful disregard of published Company policies and procedures
or code of conduct.



--------------------------------------------------------------------------------

Employment Relationship

This Agreement does not constitute, and may not be construed as, a commitment by
Company to employ you for any specific duration. This Agreement does not change
the at will nature of your employment relationship with Company. Consequently,
either you or the Company may terminate your employment relationship at any
time, with or without cause, and with or without notice.

Confidentiality

You agree that the monetary terms of this Agreement are confidential and will
not be disclosed to any other person apart from attorney-client privileged
communications, conversations with immediate family members and tax and
financial advisors (whom you have informed of this confidentiality agreement and
requested to abide by it) or as required by law.

Governing Law

The validity, interpretation and performance of this Agreement shall, in all
respects, be governed by the relevant laws of the State of Michigan.

Modification

No provision of this Agreement may be modified, altered or amended, except by
collective agreement between the Company and you in writing.

If you accept the terms of this Agreement, please sign below in the space
provided.

Again, thank you for your leadership and dedication.

Sincerely,

 

/s/ Majdi Abulaban

        

  8/25/2020        

Majdi Abulaban       Date President and Chief Executive Officer    

 

Acceptance          Signature:  

  /s/ Kevin Burke

   

  8/25/2020        

Kevin Burke       Date



--------------------------------------------------------------------------------

RESTRICTED CASH RETENTION AWARD AGREEMENT

1.    Grant of Restricted Award. The Company has granted to you the Restricted
Cash Award (as specified in the preceding letter (“Notice of Grant”)) that
represents the right to receive up to three cash payments, subject to the terms
and conditions of the Notice of Grant and this Restricted Cash Retention Award
Agreement (including the vesting conditions provided in the Notice of Grant).

2.    Restricted Period and Vesting. The Restricted Period shall expire on the
Vesting Date. and the cash retention bonus payment, if any (“Vested Cash”),
shall be distributed to the Participant as soon as reasonably practicable. Prior
to the Vesting Date specified in the Notice of Grant, the remaining cash amount
in the Restricted Award shall be defined in this Agreement as “Unvested Cash.”

3.    Forfeiture of Unvested Cash. If the Participant breaches any of the
restrictive covenants contained in Exhibit A, then the Participant shall forfeit
any cash payment contemplated under the Notice of Grant, whether Vested or
Unvested and whether or not distributed to the Participant.

4.    Restriction on Payment. None of the Unvested Cash or any beneficial
interest therein shall be transferred, encumbered or otherwise disposed of in
any way until the occurrence of the Vesting Date. In addition, as a condition to
any payment of Vested Cash after the Vesting Date, the Company may, in its
discretion, require fulfillment of any requirements deemed necessary by counsel
for the Company to comply with applicable law, including tax withholding
requirements.

5.    Restrictive Covenants. Notwithstanding anything to the contrary in the
Notice of Grant, to the extent permitted by applicable law, as a condition
precedent to the Company granting you the Restricted Award, and in order to
receive any payments pursuant to Section 6, Participant must have complied with
the time-vesting restrictive conditions, as set forth in Exhibit A, through and
including the Vesting Date and any post-employment restrictions that are
applicable. For the avoidance of doubt, the restrictive conditions set forth in
Exhibit A shall apply in addition to (and shall not be limited by the provisions
of) any other non-competition, non-pooling, non-solicitation, confidentiality,
non-disparagement or similar covenants or conditions to which the Participant is
a party with the Company or any affiliate thereof.

6.    Distribution of Cash. The Company shall hold the Unvested Cash until the
Vesting Date. When the Vesting Date occurs, as soon as reasonably practicable,
the Company shall promptly distribute the Vested Cash to the Participant, if
any, subject to the terms of the Notice of Grant.

8.    Tax Consequences. The Participant has reviewed with the Participant’s own
tax advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by the Notice of Grant. The Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its employees or agents. The Participant understands that only
the Participant (and not the Company) shall be responsible for the Participant’s
own tax liability that may arise as a result of the transactions contemplated by
the Notice of Grant.

9.    Withholding. No later than the date as of which an amount first becomes
includible as income of Participant for any income and/or employment tax
purposes with respect to any Vested Cash hereunder, Participant shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, all federal, state, local and foreign income and/or employment taxes that
are required by applicable law to be withheld with respect to such amount.
Participant authorizes the Company to withhold from his or her compensation to
satisfy any income and/or employment tax withholding obligations in connection
with the Restricted Award. If Participant is no longer employed by the Company
at the time any applicable taxes are due and must be remitted by the Company,
Participant agrees to pay applicable taxes to the Company, and the Company may
delay distribution of the Vested Cash until proper payment of such taxes has
been made by Participant.

10.    General.

(a) The Notice of Grant shall be governed by and construed under the laws of the
State of Michigan.



--------------------------------------------------------------------------------

  (b)

The Notice of Grant, including this Restricted Cash Retention Award Agreement
and its Exhibits, represent the entire agreement between the parties with
respect to the Restricted Award granted to the Participant.

(c) Any notice, demand or request required or permitted to be delivered by
either the Company or the Participant pursuant to the terms of the Notice of
Grant shall be in writing and shall be deemed given when delivered personally,
deposited with an international courier service, or deposited in the U.S. Mail,
First Class with postage prepaid, and addressed to (i) the Participant at the
addresses set forth in the Notice of Grant or as the Participant may request by
notifying the Company in writing and (ii) the Company at its corporate
headquarters to the attention of its Chief Financial Officer.

(d) The rights of the Company under the Notice of Grant shall be transferable to
any one or more persons or entities, and all covenants and agreements hereunder
shall inure to the benefit of, and be enforceable by, the Company’s successors
and assignees. The rights and obligations of the Participant under the Notice
and Agreement may only be assigned with the prior written consent of the
Company.

(e) Upon a request by the Company to the Participant, the Participant agrees to
execute any further documents or instruments necessary or desirable to carry out
the purposes or intent of the Notice of Grant.

(f) Participant acknowledges and agrees that the Restricted Award granted
pursuant to the Notice of Grant shall be vested only by providing Continuous
Service through the Vesting Date as an Employee.

(g) If any term, provision, covenant, paragraph, or condition of this Agreement
is held to be invalid, illegal, or unenforceable by any court of competent
jurisdiction, that provision shall be modified or eliminated to the minimum
extent necessary so this Agreement shall otherwise remain enforceable in full
force and effect.



--------------------------------------------------------------------------------

EXHIBIT A: TO THE 2020 NOTICE OF GRANT AND

RESTRICTED CASH RETENTION AWARD AGREEMENT

As a condition precedent to the Company granting you the Restricted Award, and
in order to receive any cash payments pursuant to such grant, Participant must
have complied with the following restrictive conditions, through and including
the Vesting Date and any post-employment restrictions that are applicable. Any
capitalized term in this Exhibit A that is not defined herein shall have the
meaning set forth in the Notice of Grant and Restricted Cash Retention Award
Agreement.

1.    Nondisclosure and Nonuse of Confidential Information.

Participant shall not use or disclose to any person, either during Participant’s
Continuous Service or thereafter, any Confidential Information (as defined
below) of which Participant is or becomes aware, whether or not such information
is developed by him or her, for any reason or purpose whatsoever, nor shall he
or she make use of any of the Confidential Information for his or her own
purposes or for the benefit of any person except the Company or its affiliates,
except (i) to the extent that such disclosure or use is directly related to and
required by Participant’s performance in good faith of duties assigned to
Participant by the Company or an affiliate thereof or (ii) to the extent
required to do so by a court of competent jurisdiction. Participant will take
all appropriate steps to safeguard Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. Participant shall deliver
to the Company at the termination of Participant’s Continuous Service, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or the Work Product (as defined below)
of the Company or any affiliate thereof that Participant may then possess or
have under his or her control.

“Confidential Information” means information that is not generally known to the
public (including the existence and content of the Notice of Grant) and that is
used, developed or obtained by the Company or any of its affiliates in
connection with its business, including, but not limited to, information,
observations and data obtained by Participant during Participant’s Continuous
Service with the Company, an affiliate or any predecessors thereof (including
those obtained prior to the date of the Notice of Grant) concerning (i) the
business or affairs of the Company or any affiliate (or such predecessors) and
(ii) products, services, fees, costs, pricing structures, analyses, drawings,
photographs and reports, computer software (including operating systems,
applications and program listings), data bases, accounting and business methods,
inventions, devices, new developments, methods and processes (whether patentable
or unpatentable and whether or not reduced to practice), customers and clients
and customer and client lists, all technology and trade secrets, and all similar
and related information in whatever form. Notwithstanding the foregoing,
“Confidential Information” will not include any information that has been
published in a form generally available to the public prior to the date
Participant proposes to disclose or use such information.

Participant acknowledges and agrees that the existence, terms and amount of the
Notice of Grant is confidential in nature. In consideration of the Company
granting the Restricted Award to Participant, Participant agrees that the Notice
of Grant (i) will be kept confidential by Participant and (ii) will not, without
the Company’s prior written consent, be disclosed to any employee of the Company
or any other person (other than any attorney, accountant, or spouse of a
Participant or as required by law).

For the avoidance of doubt, this Section 1 does not prohibit or restrict the
Participant (or the Participant’s attorney) from responding to any inquiry about
the Notice of Grant or its underlying facts and circumstances by the Securities
and Exchange Commission, the Financial Industry Regulatory Authority, any other
self-regulatory organization or governmental entity, or making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. The Participant understands and acknowledges that he or she does not
need the prior authorization of the Company or an affiliate thereof to make any
such reports or disclosures and that he or she is not required to notify the
Company that he has made such reports or disclosures.

Notwithstanding anything in this Section 1 or elsewhere in the Notice of Grant
to the contrary, the Participant understands that he or she may, pursuant to the
U.S. Defend Trade Secrets Act of 2016 (“DTSA”), without informing the Company
prior to any such disclosure, disclose Confidential Information (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or



--------------------------------------------------------------------------------

investigating a suspected violation of law or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Additionally, without informing the Company prior to any such disclosure,
if the Participant files a lawsuit against the Company for retaliation for
reporting a suspected violation of law, the Participant may, pursuant to the
DTSA, disclose Confidential Information to his or her attorney and use the
Confidential Information in the court proceeding or arbitration, provided that
the Participant files any document containing the Confidential Information under
seal and does not otherwise disclose the Confidential Information, except
pursuant to court order. Without prior authorization of the Company, however,
the Company does not authorize the Participant to disclose to any third party
(including any government official or any attorney the Participant may retain)
any communications that are covered by the Company’s attorney-client privilege.

2.    Covenants Not to Compete or Solicit.

Non-Competition. During Participant’s Continuous Service (as defined below) and
ending twelve (12) full months after the later of (i) the effective date of the
termination of such Continuous Service and (ii) the last date on which
Participant receives compensation from Company or any of its affiliates related
to Participants’ employment or service relationship with the Company or any of
its affiliates or any termination thereof (the “Exhibit A Restricted Period”),
Participant shall not, and will cause his/her affiliates not to, directly or
indirectly, through or in association with any third party, in the applicable
geographical area described in Exhibit B (the “Restricted Area”), (i) engage in,
sell or provide any products or services which are the same or similar to or
otherwise competitive with the products and services sold or provided by the
Company or any Affiliate; and/or (ii) own, acquire, or control any interest,
financial or otherwise, in a third party or business engaged in selling or
providing the same, similar or otherwise competitive services or products which
the Company or any affiliate is selling or providing, other than ownership of
one percent (1%) or less of the equity of a publicly-traded company.

“Continuous Service” means that a Participant’s employment or service
relationship with the Company or any of its affiliates is not interrupted or
terminated. Continuous Service shall not be considered interrupted in the
following cases: (i) any leave of absence approved by the Company or
(ii) transfers between locations of the Company or between the Company and any
Subsidiary or successor. A leave of absence approved by the Company shall
include sick leave, military leave or any other personal leave approved by an
authorized representative of the Company. For purposes of any award that is
subject to Section 409A of the Internal Revenue Code, the determination of a
leave of absence must comply with the requirements of a “bona fide leave of
absence” as provided in Treasury Regulations Section 1.409A-1(h).

Non-Solicitation. During the Exhibit A Restricted Period, Participant shall not
(i) directly, or indirectly through another person, hire any employee of the
Company or any of its affiliates or induce any employee of the Company or any of
its affiliates to leave the employ of the Company or any of its affiliates,
and/or (ii) directly, or indirectly through another person induce any customer,
supplier, licensee, vendor or other business relation of the Company or any of
its affiliates to cease doing business with the Company or any of its
affiliates, or in any way intentionally interfere with the relationship between
any such customer, supplier, licensee, vendor or business relation, on the one
hand, and the Company or any of its affiliates, on the other hand.

3.    Intellectual Property Rights.

(a)    Participant hereby assigns, transfers and conveys to the Company all of
Participant’s right, title and interest in and to all Work Product. Participant
agrees that all Work Product belongs in all instances to the Company.
Participant will promptly disclose such Work Product to the Company and perform
all actions reasonably requested by the Company or an affiliate thereof (whether
during or after the period of Participant’s Continuous Service with the Company
or an affiliate thereof) to establish and confirm the Company’s ownership of
such Work Product (including, without limitation, the execution and delivery of
assignments, consents, powers of attorney and other instruments) and to provide
reasonable assistance to the Company (whether during or after the period of
Participant’s Continuous Service with the Company of an affiliate thereof) in
connection with the prosecution of any applications for patents, trademarks,
trade names, service marks or reissues thereof or in the prosecution or defense
of interferences relating to any Work Product. Participant recognizes and agrees
that the Work Product, to the extent copyrightable,



--------------------------------------------------------------------------------

constitutes works for hire under the copyright laws of the United States.

(b)    “Work Product” means all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, trade dress, logos
and all similar or related information (whether patentable or unpatentable)
which relates to the Company’s or any of its affiliates’ actual or anticipated
business, operations, research and development or existing or future products or
services and which are conceived, developed or made by Participant (whether or
not during usual business hours and whether or not alone or in conjunction with
any other person) during the period of Participant’s Continuous Service together
with all patent applications, letters patent, trademark, trade name and service
mark applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing. Notwithstanding the foregoing, “Work
Product” shall not include the patents and other assets set forth on Exhibit C
hereto. Participant hereby represents and warrants that the patents and other
assets owned by Participant set forth on Exhibit C are not related in any way to
the Company, except as stated therein.

(c)    Non-Disparagement. The Participant shall not, in any manner, directly or
indirectly, make any oral or written statement to any person that disparages or
places the Company or an affiliate thereof or any of their respective officers,
shareholders or advisors, or any member of the Board, in a false or negative
light; provided, however, that the Participant shall not be required to make any
untruthful statement or to violate any law.

4.    Enforcement.

Participant understands that the restrictions set forth in Exhibit A to the
Notice of Grant and Restricted Cash Retention Award Agreement may limit his or
her ability to earn a livelihood in a business similar to the business of the
Company or an affiliate thereof, but he or she nevertheless believes that he or
she has received and will receive sufficient consideration and other benefits in
connection with his or her Continuous Service with the Company or an affiliate
thereof to clearly justify such restrictions which, in any event (given his or
her education, skills and ability), Participant does not believe would prevent
him or her from otherwise earning a living. Participant has carefully considered
the nature and extent of the restrictions placed upon him or her by Exhibit A to
the Notice of Grant and Restricted Cash Retention Award Agreement, and hereby
acknowledges and agrees that the same are reasonable, do not confer a benefit
upon the Company disproportionate to the detriment of Participant and are
reasonable in time, scope and territory and necessary for the protection of the
Company and its affiliate and are an essential inducement to the Company’s grant
of the Restricted Award.

Because Participant’s services are unique and because Participant has access to
Confidential Information and Work Product, the Parties hereto agree that money
damages would be an inadequate remedy for any breach of the provisions of
Exhibit A to the Notice of Grant and Restricted Cash Retention Award Agreement.
Therefore, in the event of a breach or threatened breach of the restrictions in
Exhibit A to the Notice and Agreement, the Company or its successors or assigns
may, in addition to other rights and remedies existing in their favor at law or
in equity, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the provisions hereof (without posting a bond or other security) or require
Participant to account for and pay over to the Company all compensation,
profits, moneys, accruals, increments or other benefits derived from or received
as a result of any transactions constituting a breach of the covenants contained
in Exhibit A to the Notice and Agreement, if and when the judgment of a court of
competent jurisdiction is so entered against Participant.

If, at the time of enforcement of the restrictions provided in Exhibit A to the
Notice and Agreement, a court or arbitrator holds that the restrictions stated
herein are unreasonable under the circumstances then existing, the parties agree
that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area
determined to be reasonable under the circumstances by such court or arbitrator,
as applicable.

Participant covenants and agrees that he or she will not seek to challenge the
enforceability of the covenants contained in Exhibit A to the Notice and
Agreement against the Company or any of its affiliates, nor will Participant
assert as a defense to any action seeking enforcement of the provisions
contained in Exhibit A to the Notice and



--------------------------------------------------------------------------------

Agreement (including an action seeking injunctive relief) that such provisions
are not enforceable due to lack of sufficient consideration received by
Participant.



--------------------------------------------------------------------------------

EXHIBIT B: RESTRICTED TERRITORY

North America and Europe



--------------------------------------------------------------------------------

Exhibit C: Excluded Work Product

 

      X         I have no inventions.                    The following is a
complete list of all Work Product relative to the subject matter of my Service
with the Company that have been created by me, alone or jointly with others,
prior to the Grant Date, which might relate to the Company’s present business:  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                   Additional sheets attached. Participant Signature:  

/s/ Kevin Burke

   Date:8/25/2020      